NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISAAC M. BONELLI,                               No.    17-15456

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00406-SPL-BSB

 v.
                                                MEMORANDUM*
DAWOOD MULLA, Psychiatrist at Arizona
State Hospital; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges

      Isaac M. Bonelli appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging due process violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

summary judgment on the basis of the statute of limitations, MHC Fin. L.P. v. City


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of San Rafael, 714 F.3d 1118, 1125 (9th Cir. 2013), and we affirm.

      The district court properly granted summary judgment because Bonelli filed

his complaint more than two years after his action accrued on February 19, 2010.

See Ariz. Rev. Stat. § 12-542(1) (action for personal injury shall not be

commenced more than two years after accrual); see also Soto v. Sweetman, 882
F.3d 865, 871-72 (9th Cir. 2018) (state tolling and statute of limitations for

personal injury claims apply to § 1983 claims, and federal law governs when a

claim accrues, which is when a plaintiff knows or should know of the injury that

forms the basis for his cause of action).

      Contrary to Bonelli’s contention, Ariz. Rev. Stat. § 13-3994 does not

provide a mandatory administrative review process, and Bonelli has failed to

demonstrate that the district court erred in finding that he was not entitled to tolling

the statute of limitations.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                    17-15456